DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 16, claim 16 recites that “the unformed butter has a temperature up to 80 °F”, thus requiring that the unformed butter can have a temperature of 80 °F any temperature below 80 °F. However the specification only recites that the input butter may range from about 30 °F to about 80 °F ([037]), and recites that the temperature of the unformed butter may range from about 40 °F to about 70 °F ([065]) thus the broadest range supported by specification is a range of temperatures of unformed butter of about 30 °F to about 80 °F. Therefore the recitation that “the unformed butter has a temperature up to 80 °F” is seen to constitute an issue of new matter due to the presence of all temperatures below 30oF and as such must be deleted or amended to a temperature range that is supported by the specification. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Mnilk et al. US 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality. 
 Regarding claim 1, Mnilk discloses a method of packaging butter sticks comprising adding unformed butter (butter granules 16) to an extruder, wherein the extruder shapes the butter into defined dimensions, extruding the butter, cutting the extruded butter at a desired length to form butter sticks and packing the butter sticks (butter granules pass through outlet 5 to extruder 15 from which they are extruded at 17 in the form of a continuous strand of butter B ready to be cut and packed) (‘551, col. 3, lines 10-14).
Claim 1 differs from Mnilk in the recitation the step of extruding the butter comprises extruding void free butter having a temperature of at least about 50 °F at the forming die of the extruder. 
Yamamoto discloses a method of shaping butter comprising adding unformed butter to an extruder where an extruder shapes the butter into defined dimensions and 
Claim 1 differs from Mnilk in view of Yamamoto in the recitation that the step of cutting the extruded butter occurs as the extruded butter emerges from the extruder. 
Schaub teaches a method of packaging butter sticks (butter prints), which includes extruding butter and a step of cutting the extruded butter occurs as it emerges from the extruder (31) in desired lengths or prints (col. 7, lines 64-75, col. 8, lines 1-7, col. 1, lines 1-9).   It would have been obvious to one of ordinary skill in the art to modify the step of cutting the extruded butter of the method of Mnilk to specifically occur as it emerges from the extruder as taught by Schaub, since Schaub teaches a known extrusion and cutting device for butter that has successfully carried out extrusion of butter and cutting the extruded butter as it emerges from the extruder and to apply this known technique to other known methods of extruding and cutting butter would have been an obvious modification to one of ordinary skill in the art. It has been held by the courts that applying a known technique to a known device (method, or product) ready 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in the recitation that the extruded butter is cut at a length of about 4.7 inches to about 5.25 inches to form butter sticks and wherein each of the butter sticks comprises a width of about 0.4 inches to about 1.75 inches.
Papavero discloses that a common butter stick size includes shaped sticks that are 4.75 inches long and 1.25 inches wide ([0038]). It would have been obvious to one of ordinary skill in the art to modify the extruded butter of Mnilk in view of Yamamoto in view of Schaub to be cut at a length of 4.75 inches and to modify the butter sticks to comprise a width of 1.25 inches as taught by Papavero since Mnilk in view of Yamamoto in view of Schaub already teaches providing the prints with a desired rectangular cross section and length (‘891, col. 7, lines 70-75, col. 1, line 23) and since the dimensions are standard butter dimensions as shown by Papavero and are therefore considered desirable dimensions. Furthermore since examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients include changes in size and changes in shape, absent compelling evidence of criticality of the claimed dimensions the modification of the extruded butter to be cut at a length of about 4.7 inches to about 5.25 inches to form butter sticks and the modification of each of the butter sticks to comprise a width of about 0.4 inches to about 1.75 inches are seen to be an obvious modifications to one of ordinary skill in the art (MPEP 2144.04.IV.A,B).
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in the recitation that the method comprises a cooling step of cooling the butter sticks prior to packaging.
Weland discloses a process of wrapping butter in order to prevent any loss of weight through handling or wrapping during packaging of the butter. Weland discloses that after cutting and prior to wrapping a loss takes place either through evaporation or parts handling the butter and that to prevent this loss Weland teaches passing the cut butter sticks immediately after being cut into predetermined sizes, through a box of sufficient length wherein the temperature has been reduced close to zero so that the entire faces of the blocks will become solidified and provided with a thin frozen surface coat which will resist any cause to make it lose weight through handling and wrapping (‘458, Left col., Lines 35-43). It would have been obvious to one of ordinary skill in the art to modify the method of Mnilk in view of Yamamoto in view of Schaub in view of Papavero to comprise a cooling step of cooling the butter sticks prior to packaging as taught by Weland in order to prevent any loss of weight through handling or wrapping during packaging of the butter.
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in the recitation that the packing step includes flow wrapping the cooled butter sticks within an adhesive film.
Altvater discloses a common packing process for moulded butter includes flow wrapping cooled butter (‘831, [0051]) within a film (‘831, [0053], [0054], [0017]-[0020]), and discloses that the packing process enables a high operating speed of the machine of the invention and discloses an object of the invention is to shape and package butter 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in the recitation that the film is specifically an adhesive film. 
Hughes discloses a flow wrapping process for food products, especially block/slab products (‘866, [0018]) and discloses it was common to use film having adhesive for forming seals or film without additional adhesive by using heat and pressure to seal a thermoplastic to itself (‘866, [0024]). It would have been obvious to one of ordinary skill in the art to modify the method of Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater such that the packing step includes flow wrapping the cooled butter sticks within a film having adhesive as taught by Hughes since it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results (MPEP 2141.III.D).  
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in the recitation that 
SPX Cold Extrusion of Butter discloses a process for chilling butter to temperatures lower than 7 °C (44.6 °F) and discloses that 7 °C (44.6 °F) is a critical temperature with regard to the hardness of butter. SPX discloses that hardness is an essential factor and that if the butter does not exhibit a certain hardness, it is not possible to stack it without deformation of the butter block (Pg. 1, Left col., Pilot Trials), and discloses that chilled butter tended to exhibit a better spreadability and plasticity at usage temperature compared to normal butter (Pg. 2, right col.). It is noted Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes already teaches hardening of butter by cooling the butter prior to packaging in order to prevent product weight loss from evaporation or handling (‘458, Pg. 1, right col, lines 53-59). SPX cold extrusion and Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes both teach cooling butter to prevent deformation of the butter for subsequent handling. It would have been obvious to one of ordinary skill in the art to modify the method of Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes such that the butter sticks are packaged within a temperature range of about 15 °F to 30 °F in order to provide the butter with an optimal hardness to prevent deformation of the butter sticks during subsequent handling. 
Additionally Krause et al. discloses that butter quarters should be refrigerated at 5 °C for less than 6 months and when frozen at -20 °C can be stored for up to 12 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in the recitation that the cooled butter sticks include a crust having a firmness level of about 450,000 cps and a core having a firmness level of about 250,000 cps. 
However, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause discloses desiring surface hardening of cut butter by chilling so that it can be handled without the loss of weight by evaporation or by adhering to the parts contacting the butter (‘458, right col. lines 55-59, left col. 35-43). Weland discloses reducing the temperature of the butter so that the entire faces of the blocks will become solidified and provided with a thin frozen surface coat which will resist any cause to make it lose weight through handling and wrapping (‘458, Left col., Lines 35-43). Therefore it is obvious that the surface of the butter has a firmness level greater than the core, regarding the particular firmness level of each of the crust/surface and the core, it is noted that SPX discloses that hardness is an essential factor and that if the 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in the recitation that the step of cooling the butter sticks is carried out in an environment of about -70 °F to about -140 °F such that a core temperature of the butter sticks drops by about 2 °F to about 10 °F and an exterior temperature of the butter sticks drops by about 45 °F to about 100 °F.
Fennema discloses a type of freezing for foods includes cryogenic freezing for very rapid freezing of foods, and that cryogenic freezing can include very cold air at about -60 °C (-76 °F) (Pg. 712). Fennema discloses that benefits of cryogenic freezing include good retention of original quality attributes and minimal loss of product weight during freezing (Pg. 712-714).
Handbook of Food Preservation discloses that in cryogenic freezing food is exposed to an atmosphere below -60 °C (-76 °F), and that the rapid freezing of cryogenic freezing reduces evaporative weight loss from product (Pg. 655).
BOC discloses that benefits of cryogenic freezing include fast freezing for higher production speed, higher product quality than with slow cooling, products lose less water when defrosted, and lower dehydration. BOC discloses slow freezing can damage food products and that the freezing process, which is performed to reduce the temperature of foodstuff to the final freezing point, usually -18 °C, must be passed through quickly as possible in order to reach high product qualities (Pg. 3)
Therefore it would have been obvious to one of ordinary skill in the art to modify the method Mnilk in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze such that the step of cooling the butter sticks is carried out in an environment of about -70 °F to about -140 °F as taught by Fennema, Handbook of Food Preservation and BOC in order to obtain higher production speed and reduced evaporative weight loss.
Regarding the cooling step being performed such that a core temperature of the butter sticks drops by about 2 °F to about 10 °F and an exterior temperature of the butter sticks drops by about 45 °F to about 100 °F. 
Mnilk discloses that butter is introduced into the extruder at about 6 °C (about 42.8 °F) (‘551, col. 3, lines 52-54), 
SPX Cold Extrusion of Butter teaches that the cooling process for butter includes chilling butter from the typical filling temperature of 13 °C -16 °C (55.4 °F -60.8 °F) to lower than 7 °C (44. 6 °F), 
Krause et al. discloses that butter quarters should be refrigerated at 5 °C (41 °F) for less than 6 months and when frozen at -20 °C (-4 °F) can be stored for up to 12 months (Pg. 464, conclusion). Thus Krause specifically teaches butter can be suitably chilled to temperatures ranging from 5°C (41°F) and -20°C (-4°F).
Freezing Effects on Food Quality discloses that the freezing point of butter includes 0°C and -9°C to -20 °C (Pg. 304, Table 2) and discloses that freezing has no observable effect of the characteristics or quality of butter, and that when butter is to be frozen freezing immediately after processing has shown to produce a better quality product than freezing after chilled storage (4°C) for several days (Pg. 327).
It is noted that SPX discloses chilling butter to temperatures lower than 7°C (44.6°F) and discloses that 7°C (44.6°F) is a critical temperature with regard to the hardness of butter and that typical filling temperatures include 13°C-16°C (55.4°F to 60.8°F).
It is noted that Weland discloses reducing the temperature of the butter blocks so that entire faces of the blocks will become solidified and provided with a thin frozen surface coat prior to packaging, therefore making it obvious to chill butter sticks such that the exterior that is firmer than the core, prior to packaging.
It is noted that Handbook of Food Preservation at Pg. 23 discussing cryogenic freezing discloses that cryogenic gases can also be advantageously applied to produce a hard frozen crust on a soft product to allow for easier handling.
It is noted that Heinze teaches that at room temperature butter has a viscosity of about 50,000-75,000 centipoise and that the viscosity is dependent on temperature and that in general the viscosity of a liquid varies inversely with the liquids temperature ([0021]). 
Fennema, BOC and Handbook provide motivation to use cryogenic freezing to obtain butter at its freezing temperature in a faster time period as well as to form a hard frozen crust on a soft product for easier handling.
Thus while the references don't specifically teach the specific exterior and core temperature drops, the art as a whole teaches that butter can be dropped from a starting range of temperatures including 42.8 °F and 55.4°F to 60.8°F to a range of temperatures lower than 7 °C (44.6 F) including freezing temperatures which would include -9 C° (15.8°F) to -20 C°(-4°F) (for example 60.8°F to 15.8°F= 45°F drop) and also discloses that the viscosity/firmness of butter is inversely related to the temperature of the butter, therefore based on the teachings of the art as a whole which teach surface hardening of the butter and forming a frozen crust on butter for improved handling, and adjusting the temperature based on the desired hardness of the butter sticks for improved handling and prevention of weight loss, one of ordinary skill in the art could adjust the temperature of the exterior and the core based on the desired hardness for handling prior to packaging and firmness for packaging.
Regarding claim 2, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of 
Regarding claim 6, claim 6 is rejected for the same reasons given above as for claim 1. Regarding the steps being formed continuously, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality discloses that the apparatus used to make the unformed butter continuously forms the unformed butter (‘551, col. 1, lines 49-60) and does not disclose any interruptions between the cutting, cooling and packing steps and therefore, the method of packaging butter sticks of Mnilk in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality is seen to be a continuous process, with the claimed steps being performed continuously. 
Regarding claim 16, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality discloses that the unformed butter is at about 6 °C .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mnilk et al. 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in view of White et al. US 2005/0123663.
Claim 5 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in the recitation that the extruder comprises a jacketed temperature controlled die. 
White discloses a method for extruding a formable product such as butter and discloses that the die plate may be jacketed for temperature control as an aid to flow and even distribution and that the product is cooled as needed to aid in the solidification (‘663, [0024], [0037]). It would have been obvious to one of ordinary skill in the art to modify the extruder of Mnilk in view of Yamamoto in view of Schaub in view of Papavero  to comprise a jacketed temperature controlled die as taught by White in order to ensure that the extruded butter is cooled as needed to aid in the hardening of the butter.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mnilk et al. 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in view of Adekola (Influence of Food Extruder Die Dimensions on Extruded Products).
Regarding claims 14 and 15, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality discloses that the extruder comprises a forming die comprising an egress having a length (nozzle 31) (‘691, Fig. 16, col. 7, lines 64-75, col. 9, lines 25-37), col. 10, lines 3-10). Claims 14 and 15 differ from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater 
Adekola discloses that flow rate of a product through the die of an extruder decreases proportionally with increasing die length (Pg. 058, Effect of Dimensions on flow velocity, conclusions). In other words Adekola teaches that the die length can be controlled to obtain a desired flow rate of a food material through the die of an extruder, and thereby a desired residence time of the food material in the die of the extruder. Absent a showing of criticality with respect to the particular length of the extruder die egress (a result effective variable as recognized by Adekola), it would have been obvious to one of ordinary skill in the art to adjust the length of the egress of the extruder die through routine experimentation to values including those presently claimed in order to obtain a desired flow rate and residence time of the butter in the extrusion die. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Mnilk et al. US 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in view of Muto JP 1988012247 WIPO Translation (JP S6312247)
Regarding claim 17, claim 17 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in the recitation that the butter temperature in the extruder is about 60 °F to about 75 °F. However, it is noted that about 60 °F allows for temperatures slightly lower than 60 °F, and Muto teaches treating butter with a butter homogenizer at an article temperature of 0 to 15 °C to impart fluidity to the butter and then extruding the butter while in the homogenized fluid state (Pg. 2, lines 13-14), suggesting that a common extrusion temperature of butter includes 15 °C. Therefore it would have been obvious to one of ordinary skill in the art to modify the Modified Mnilk such that the butter temperature in the extruder is about 60 °F such as 15 °C as taught by Muto since it would have been obvious to one of ordinary skill in the art to have utilized common butter extrusion temperatures to carry out the butter extrusion process.
Response to Arguments
 Applicant’s arguments filed 06/09/2021 have been fully considered but have not been found persuasive.
Applicant argues that Mnilk discloses that one of skill would actually have to proceed contrary to the disclosure of Mnilk to increase the butter temperature after it 
This argument has not been found persuasive, Mnilk does not recite that any specific temperature is required for the butter within the extruder or at the die of the extruder. While Mnilk discloses “As it is well known to those skilled in the art, the quality of butter is improved by lowering the temperature of the butter granules during processing of the same. Thus the present invention will result in a considerable improvement in the quality of the thus produced butter due to the more effective cooling of the butter granules”, it is noted that this paragraph doesn’t explicitly refer to the extrusion step, and Mnilk discloses that the purpose of the invention includes providing a method and apparatus for effective cooling of the butter granules prior to separation from residual liquid (i.e. cooling the butter granules prior to extrusion) (col. 1, lines 35-40). Since Mnilk only explicitly discloses cooling of the butter granules prior to extrusion and that the object of the invention is to provide more effective cooling of the granules prior to separation from the residual liquid (prior to extrusion) (col.1, lines 14-15, 35-40), it would appear that the discussion of the quality of the butter being improved by lowering the temperature of the butter granules during processing is referring to the cooling of the granules prior to extrusion contributing to the improved quality of the butter. Since Mnilk does not get into specifics of the extrusion process, Mnilk is not seen to teach away from modification of the extrusion process. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the 
Applicant argues that Yamamoto discloses that the particles of butter agglomerate at a temperature of 15 °C or higher and therefore Yamamoto does not teach or suggest a temperature of butter within the extruder should be higher than 59 °F. The Examiner notes that about 60 °F (about 15.5 °C) allows for temperatures slightly lower than 60 °F, and therefore allows for temperatures slightly slower than 15.5 °C such as 15 °C. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792